    Case 20-03190-sgj Doc 176 Filed 05/13/21                 Entered 05/13/21 16:16:06             Page 1 of 4



John Y. Bonds, III
State Bar I.D. No. 02589100
John T. Wilson IV
State Bar I.D. No. 24033344
Bryan C. Assink
State Bar I.D. No. 24089009
BONDS ELLIS EPPICH SCHAFER JONES LLP
420 Throckmorton Street, Suite 1000
Fort Worth, Texas 76102
(817) 405-6900 telephone
(817) 405-6902 facsimile

ATTORNEYS FOR DEFENDANT JAMES DONDERO

                       IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE NORTHERN DISTRICT OF TEXAS
                                   DALLAS DIVISION

In re:                            §                                             Case No. 19-34054
                                  §
HIGHLAND CAPITAL MANAGEMENT, L.P. §                                             Chapter 11
                                  §
    Debtor.                       §

                                   §
HIGHLAND CAPITAL MANAGEMENT, L.P., §
                                   §
    Plaintiff.                     §
                                   §
v.                                 §
                                   §                                             Adversary No. 20-03190
JAMES D. DONDERO,                  §
                                   §
    Defendant.                     §

                         JAMES DONDERO’S AMENDED OBJECTIONS
                            TO THE DEBTOR’S TRIAL EXHIBITS

         Defendant James Dondero (“Dondero”) hereby files these amended 1 objections to the

Debtor’s proposed exhibits in connection with trial on its request for permanent injunctive relief



1
  These amendments are made to amend and replace James Dondero’s Objections to the Debtor’s Trial Exhibits [Adv.
Dkt. 168] filed on May 10, 2021. Mr. Dondero is working in good faith with the Debtor in an effort to try to resolve
this proceeding prior to trial, however, Mr. Dondero makes these objections to comply with the Court’s Scheduling
Order and his concerns with certain exhibits identified by the Debtor. Mr. Dondero further believes these objections
may be able to be resolved prior to any trial and intends to work in good faith to discuss these objections with the
Debtor.


JAMES DONDERO’S AMENDED OBJECTIONS TO DEBTOR’S TRIAL EXHIBITS                                              PAGE 1
Case 20-03190-sgj Doc 176 Filed 05/13/21           Entered 05/13/21 16:16:06       Page 2 of 4




in this adversary proceeding and in accordance with the Court’s Scheduling Order [Adv. Dkt. 18].

Dondero respectfully makes the following amended objections to the Debtor’s proposed exhibits

identified on Debtor’s Witness and Exhibit List with Respect to Trial to be Held During Week of

May 17, 2021 [Adv. Dkt. 150].



 Debtor’s     Dondero’s objections to Debtor’s Exhibit
 Exhibit
 Number
 42.          Objection as to hearsay, lack of foundation, lack of authentication, and
              relevance. Mr. Dondero notes that he objected to its admission during
              the hearing at the Contempt Motion, but the Court overruled his
              objection. Mr. Dondero renews his objections here.

 43.          Objection as to hearsay, lack of foundation, lack of authentication, and
              relevance. Mr. Dondero notes that he objected to its admission during
              the hearing at the Contempt Motion, but the Court overruled his
              objection. Mr. Dondero renews his objections here.

 45.          Objection as to hearsay, lack of foundation, lack of authentication, and
              relevance. Mr. Dondero notes that this exhibit has not been admitted at
              any prior hearing in this matter. Mr. Dondero objected to its admission
              during the hearing at the Contempt Motion and the Debtor did thereafter
              not seek its admission.

 46.          Objection as to hearsay, lack of foundation, lack of authentication, and
              relevance. Mr. Dondero notes that this exhibit has not been admitted at
              any prior hearing in this matter. Mr. Dondero objected to its admission
              during the hearing at the Contempt Motion and the Debtor did thereafter
              not seek its admission.

 47.          Objection as to hearsay, lack of foundation, lack of authentication, and
              relevance. Mr. Dondero notes that this exhibit has not been admitted at
              any prior hearing in this matter. Mr. Dondero objected to its admission
              during the hearing at the Contempt Motion and the Debtor did thereafter
              not seek its admission.

 48.          Objection as to hearsay, lack of foundation, lack of authentication, and
              relevance. Mr. Dondero notes that this exhibit has not been admitted at
              any prior hearing in this matter. Mr. Dondero objected to its admission
              during the hearing at the Contempt Motion and the Debtor did thereafter
              not seek its admission.



JAMES DONDERO’S AMENDED OBJECTIONS TO DEBTOR’S TRIAL EXHIBITS                            PAGE 2
 Case 20-03190-sgj Doc 176 Filed 05/13/21           Entered 05/13/21 16:16:06       Page 3 of 4




 49.           Objection as to hearsay, lack of foundation, lack of authentication, and
               relevance. Mr. Dondero notes that this exhibit has not been admitted at
               any prior hearing in this matter. Mr. Dondero objected to its admission
               during the hearing at the Contempt Motion and the Debtor did thereafter
               not seek its admission.

 50.           Objection as to hearsay, lack of foundation, lack of authentication, and
               relevance. Mr. Dondero notes that this exhibit has not been admitted at
               any prior hearing in this matter. Mr. Dondero objected to its admission
               during the hearing at the Contempt Motion and the Debtor did thereafter
               not seek its admission.

 62.           Objection as to hearsay, lack of foundation, lack of authentication, and
               relevance. Mr. Dondero notes that this exhibit has not been admitted at
               any prior hearing in this matter. Mr. Dondero objected to its admission
               during the hearing at the Contempt Motion and the Debtor did thereafter
               not seek its admission.

 63.           Objection as to hearsay, lack of foundation, lack of authentication, and
               relevance. Mr. Dondero notes that this exhibit has not been admitted at
               any prior hearing in this matter. Mr. Dondero objected to its admission
               during the hearing at the Contempt Motion and the Debtor did thereafter
               not seek its admission.

 64.           Objection as to hearsay, lack of foundation, lack of authentication, and
               relevance. Mr. Dondero notes that this exhibit has not been admitted at
               any prior hearing in this matter.



       Dondero reserves the right to amend these objections. In accordance with and in

compliance with the Court’s Scheduling Order, Dondero further reserves the right to object to any

of the Debtor’s identified exhibits on relevance grounds during the trial.




JAMES DONDERO’S AMENDED OBJECTIONS TO DEBTOR’S TRIAL EXHIBITS                             PAGE 3
Case 20-03190-sgj Doc 176 Filed 05/13/21          Entered 05/13/21 16:16:06      Page 4 of 4




Dated: May 13, 2021                        Respectfully submitted,

                                           /s/ Bryan C. Assink
                                           John Y. Bonds, III
                                           State Bar I.D. No. 02589100
                                           John T. Wilson, IV
                                           State Bar I.D. No. 24033344
                                           Bryan C. Assink
                                           State Bar I.D. No. 24089009
                                           BONDS ELLIS EPPICH SCHAFER JONES LLP
                                           420 Throckmorton Street, Suite 1000
                                           Fort Worth, Texas 76102
                                           (817) 405-6900 telephone
                                           (817) 405-6902 facsimile
                                           Email: john@bondsellis.com
                                           Email: john.wilson@bondsellis.com
                                           Email: bryan.assink@bondsellis.com

                                           ATTORNEYS FOR DEFENDANT JAMES DONDERO

                               CERTIFICATE OF SERVICE

       I, the undersigned, hereby certify that, on May 13, 2021, a true and correct copy of the
foregoing document was served via the Court’s CM/ECF system on all parties requesting or
consenting to such service in this case.

                                           /s/ Bryan C. Assink
                                           Bryan C. Assink




JAMES DONDERO’S AMENDED OBJECTIONS TO DEBTOR’S TRIAL EXHIBITS                          PAGE 4
